Citation Nr: 1611965	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 16, 1971 to January 12, 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania RO, which in pertinent part found that new and material evidence had not been submitted to reopen a claim for service connection for manic depression.  In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In August 2011 and February 2014, the matter was remanded for additional development. 


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision continued a denial of service connection for a psychiatric disability (major depression) based essentially on a finding that such disability was unrelated to the Veteran's service; new and material evidence was not received within the following year.   

2.  Evidence received since the March 2006 rating decision is either cumulative or does not tend to relate a psychiatric disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a psychiatric disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence in April 2009, June 2009 and July 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.   The July 2010 correspondence provided the specific Kent-compliant notice required in claims to reopen; it advised him of the basis for the previous denial of the claim, what type of evidence would be new and material, and what was needed to substantiate the underlying claim of service connection.  A notice deficiency is not alleged.  During the January 2011 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence that his psychiatric disability is related to service); his testimony reflects that he is aware of what is needed to substantiate this claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board's February 2014 remand instructions have been fulfilled.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108,

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

An unappealed December 1972 rating decision denied the Veteran service connection for a psychiatric disability based essentially on findings that he was discharged from the Navy due to unsuitability, that there were no records pertaining to treatment of a neuropsychiatric disorder or psychosis in service, and (essentially) that there was no basis for relating a psychiatric disability to service.  New and material evidence was not received within the following year.

An unappealed March 2006 rating decision declined to reopen the Veteran's claim of service connection for a psychiatric disability (major depression) based on findings that his STRs were silent for complaints, findings, or treatment for major depression; his SPRs were silent regarding an alleged stressor incident (witnessing mass suicide in service)(and such stressor was not shown), and that the evidence of hospitalizations after service did not establish that the current diagnosis of major depression was incurred in or caused by service; new and material evidence was not received within the following year.

The evidence of record at the time of the March 2006 rating decision included the Veteran's STRs, SPRs, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  On October 1971 service enlistment examination, psychiatric evaluation was normal; in a contemporaneous report of medical history, the Veteran denied depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  January 1972 Orlando Naval Hospital treatment records reflect that the Veteran was admitted on January 10, 1972 for an upper respiratory infection/tonsillitis, and he was discharged to duty two days later; they are silent for psychiatric complaints, findings, treatment, or diagnosis.  The Veteran's SPRs reflect that he was discharged (under honorable conditions) for unsuitability (inaptitude).

A January 19, 1972 (exactly one week after the Veteran's separation from service) VA hospital record shows that schizophrenic reaction, acute, undifferentiated type was diagnosed.  An April 1972 VA discharge summary noted the Veteran was admitted to the hospital on January 21, 1972 and discharged due to unauthorized absence on April 27, 1972.  The diagnosis was schizophrenia, latent type.  

A May 1972 rating decision granted service connection for treatment purposes for schizophrenia.

In August 1972, the Veteran was readmitted to the hospital for schizophrenia, paranoid type, and he was discharged in December 1972.

Postservice treatment records reflect that the Veteran was hospitalized at Eastern Pennsylvania Psychiatric Institute in December 1989 with a diagnosis of bipolar affective disorder with psychosis.  He was later admitted to the VA Medical Center in Coatesville, Pennsylvania from January 1990 to March 1990 for bipolar disorder, manic, with psychotic features.  He was admitted for treatment at Friends Hospital on several occasions: in July 1999 for bipolar affective disorder, depressed, mixed; in January 2000 for bipolar disorder, depressed; in June 2000 for bipolar affective disorder, depressed, in remission; in February 2001 for recurrent major depression and possible alcohol abuse; in August 2002 for recurrent major depression; and in August 2004 for recurrent severe major depression.  

Evidence received since the March 2006 rating decision includes VA treatment records, and lay statements and testimony from the Veteran.

VA treatment records include diagnoses of bipolar disorder, manic phase, and bipolar disorder with melancholic features; they do not relate such diagnoses to the Veteran's service.

At the January 2011 Travel Board hearing, the Veteran described an inspection the fourth week of his service in which an officer asked him a question, and he failed to address the officer by rank in his response.  He testified that the officer slapped him in the face and he spent the next three weeks in the brig and was subsequently discharged.  He testified that he witnessed several individuals in the brig cut their wrists or their necks to commit suicide.  He testified that he started to hear voices after the slapping incident.  The Veteran's representative noted that the week prior to his discharge, the Veteran was hospitalized for an upper respiratory infection at Orlando Naval Hospital, of which the Veteran has no memory.  (He testified that he does not remember anything about the week leading up to his discharge.)  He further testified that one week after discharge from service he was treated at Temple Hospital, where schizophrenia was diagnosed (of which he likewise has no memory).  He testified that he was then sent to a nearby VA hospital once it was learned that he was a veteran, and was hospitalized there from January 21 to April 1972.

In August 2011, the Board noted that there remained a possibility that the Veteran's hospital records from the Orlando Naval Hospital, Temple University Hospital, and the VA Medical Center in Coatesville, PA were retired to military/VA records storage facilities.  The Board noted that the AOJ made several requests to Orlando Naval Hospital for any treatment records pertaining to the Veteran, and no records were found beyond a brief discharge summary.  The Board further noted that the AOJ's most recent request for the records had been in November 1972, at which time they appear to have been in transit, based on notations that any records received would be forwarded to the AOJ.  The Board remanded the matter to allow for exhaustive development for the complete outstanding records (such as nurses notes, progress notes, and consultation reports, showing psychiatric symptoms).

In September 2011, the Veteran submitted a VA Form 21-4142 authorization and consent to release any records from several hospitals in Pennsylvania, including Temple University hospital, but he did not include addresses for the named facilities.  In a December 2011 letter, the AOJ requested that he submit a new form including addresses for each hospital.  He did not respond; the AOJ did request records from the military and VA hospitals named in the Board's remand instructions.

The Veteran has submitted an internet article regarding the history of the Orlando Naval Training Center, indicating that the Navy Hospital officially closed in June 1995 and had since been converted into a VA outpatient clinic.

The AOJ sent requests for records to the VA Medical Center in Coatesville in August 2011 and December 2011.  Discharge summaries from April 1972 and December 1972 were received (without any of the additional records sought on remand).  Duplicate treatment records from 1990 were also received.  The AOJ sent multiple requests for records to the VA Medical Center in Philadelphia.  2004 to 2007 treatment records received show psychiatric treatment for bipolar disorder with melancholic features and mania.

In February 2014, the Board found that the August 2011 remand instructions had not been fulfilled, as complete treatment records (nurses' notes, progress notes, daily treatment reports, reports of any psychiatric consultations or evaluations, and any additional summaries) were not secured, and there were no notations in the record regarding the scope of the search or notice to the Veteran.

Pursuant to the Board's February 2014 remand instructions, inpatient treatment records from Orlando Naval Hospital were obtained for January 1972.  The records reflect the Veteran's treatment for upper respiratory infection/tonsillitis from January 10 to January 12, when he was discharged to duty.  The records are entirely silent for psychiatric complaints, findings, treatment, or diagnosis.

Also pursuant to the Board's remand instructions, complete treatment records were requested from the Veteran's hospitalization at the VA Medical Center in Coatesville in 1972.  An April 2014 response stated that the facility has no records corresponding to the time frame requested.  In September 2014, the Veteran was notified that the Coatesville VA treatment records from 1972 cannot be located and are unavailable for review, all efforts to obtain the needed information have been exhausted, and further attempts to obtain the records would be unsuccessful.

Because service connection for a psychiatric disability was previously denied based on a finding that such disability was unrelated to the Veteran's service, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that the Veteran's psychiatric disability is related to his service.

The Veteran's additional lay statements and hearing testimony describing incidents in service and treatment after separation are cumulative, and not new, evidence; he reported such events with his earlier claims seeking service connection for a psychiatric disability.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current psychiatric disability to a remote incident in service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In fact, the evidence received since March 2006 pertaining to the Veteran's psychiatric disability is not new (cumulative and duplicate) evidence that tends to support that the Veteran's psychiatric disability is indeed related to his service.  Therefore, the Board must find that the additional evidence received since March 2006 does not address the unestablished fact necessary to substantiate the claim of service connection for psychiatric disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for a psychiatric disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


